 

Exhibit 10.14

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (this "Agreement") is made and entered into effective
as of the 1st day of October , 2017 (the "Effective Date"), by and between SMG
INDIUM RESOURCES LTD.., a Delaware corporation (hereafter referred to as the
"Company"), and MATTHEW C. FLEMMING (hereafter referred to as "Executive"). The
Company and Executive may sometimes hereafter be referred to singularly as a
"Party" or collectively as the "Parties."

 

W I T N E S S E T H:

 

1.Employment and Duties of Executive

 

On the terms and subject to the conditions hereinafter set forth, and beginning
as of the Effective Date, the Company employs Executive as its Chief Executive
Officer and the Executive will serve as the Company's employee in that position.
Executive shall also have such additional powers, authority, functions, duties,
and responsibilities as may be reasonably assigned to him, from time to time, by
the Board of Directors of the Company (the " Board").

 

2.Place of Employment

 

The required duties of Executive under this Agreement shall be performed by
Executive at the Company' s offices in Houston, Texas, and in such other place
or places to which Company may, from time to time, request Executive to travel
in connection with Executive's duties under this Agreement.

 

3.Time to be Devoted to Contractual Duties of Executive

 

Executive shall give his best efforts and endeavors, on a substantially time
basis, to the discharge of his duties under this Agreement. Executive is hired
by the Company under this Agreement represents a full-time duty and
responsibility. The foregoing shall not be interpreted to (a) prohibit Executive
from engaging in serving as a member of a board of directors of other private or
public companies including energy companies viewed as non-competitive in nature
to the Company, (b) prohibit Executive from holding stock or other equity
interests in a publicly traded entity (even if such entity is competitive with
the Company so long as such ownership does not exceed three percent (3%)), (c)
prohibit Executive from taking consulting assignments that are part time in
nature with companies non-competitive in nature to the Company, which may
include restructuring and advisory services, (d) prohibit taking part in a real
estate ventures, so long as: (i) such activities or investments, individually or
in the aggregate, do not interfere or require services on the part of Executive
that interfere with Executive's performance of his duties and obligations under
this Agreement; (ii) such activities or investments do not involve or relate to
any activities or business in competition with the business of the Company or
any affiliates of the Company (except as provided in item (b) above), and (iii)
Executive has complied with Paragraph 10 of this Agreement with respect to each
such activity and investment.

 



1 

 

 

4.Term of Employment

 

The term of the Company's employment of Executive shall be for a period of three
(3) years from the Effective Date (such period being referred to as the "Initial
Term"). After the expiration of the Initial Term, the employment of Executive
shall continue for successive three (3) month periods. The Initial Term plus any
period or periods of time during which the employment of Executive continues
with the Company after the expiration of the Initial Term is sometimes referred
to as the "Term."

 

5.Compensation of Executive

 

A. As compensation for the services and duties performed and to be performed by
Executive as provided in this Agreement, the Company agrees to pay Executive a
salary in the amount of ONE HUNDRED EIGHTY THOUSAND DOLLARS ($180,000) per annum
("Base Salary"), less applicable withholding, F.I.C.A., and other lawful
deductions, such salary to be payable every other Friday, in equal installments,
in arrears, and otherwise in accordance with the Company's payroll policies in
effect from time to time. The Compensation Committee of the Board will review
Executive's compensation at least annually to consider possible upward
adjustments (it being agreed that the base salary shall not be reduced during
the Initial Term).

 

B. Executive may also receive bonuses, from time to time, in the discretion of
the Compensation Committee of the Board, depending upon Executive's performance
and achievement of specific goals, and upon the profitability of the Company.
Bonuses may be payable in cash, stock options, and common stock, in the
discretion of the Compensation Committee of the Board.

 

C. Executive shall be authorized to incur, and shall be entitled to receive
prompt reimbursement for, all reasonable expenses incurred by Executive in
performing his duties and carrying out the responsibilities hereunder, including
business meals, entertainment, and travel expenses, provided that Executive
complies with all of the applicable policies, practices and procedures of the
Company related to the submission of expense reports, receipts, or similar
documentation of those expenses. The Company shall either pay directly, or
reimburse Executive for such expenses in accordance with Company policies.

 

D. In addition to the amounts set forth above, for the term of Executive's
employment, the Company agrees to provide to Executive, at the Company's sole
expense, health insurance coverage for Executive (with any such coverage for
Executive's dependents, if desired by Executive, to be provided at the Company's
sole expense) under the health insurance plan maintained by the Company from
time to time. The Company shall also either provide or reimburse Executive (up
to $3,500 in annual premiums) for life insurance coverage on Executive's life in
a face amount at least equal to base salary. The Company shall also provide
Executive with both long term and short term disability insurance for Executive
in amounts and under terms acceptable to the Company, all at the Comp any' s
sole cost and expense. Also, Executive shall have the option to participate in
any salary deferral, 401(k), SEP, or savings plan or other similar plan which
the Company or its successors or assigns makes available to its employees. No
matching contributions are expected by the Company for any qualified plan.
Executive shall be required to comply with the conditions attendant to coverage
by such plans and shall comply with and be entitled to benefits only in
accordance with the terms and conditions of such plans as they may be amended
from time to time. Executive will also have an allowance for professional dues
including Entrepreneur’s Organization fees in an amount up to $3,500 per annum.

 



2 

 

 

E. During the Term, Executive shall be entitled to four (4) weeks of annual
vacation time per calendar year determined in accordance with the vacation
policies of the Company from time to time in effect. To the extent that
Executive does not utilize the full amount of vacation time allotted in any
given calendar year, Executive will receive a cash payment within 30 days of the
end of such calendar year for any unused vacation time. Such cash payment will
be calculated based upon Executive's Base Salary for the calendar year in which
such unused vacation time occurred.

 

F. Executive shall also be entitled to a vehicle allowance of $750 per month,
only when a company vehicle is not provided.

 

G. No additional compensation (above the compensation referred to in this
Paragraph 5) shall be due or payable by Company to Executive under this
Agreement but nothing in this Agreement shall prohibit the Company from paying
Executive any additional amount as a bonus or otherwise, as the Company may
determine from time to time.

 

6.Covenants, Representations, and Warranties of Executive

 

A. Executive covenants, agrees, and promises that during the Term: (a)Executive
will truthfully and accurately make, maintain, and preserve all records and
reports that the Company may from time to time request or require; (b) Executive
will fully account for all money, records, goods, wares, merchandise, and other
property belonging to the Company and/or to the Company' s clients of which
Executive has custody, and will pay over and/or deliver same promptly whenever
and however Executive may be directed to do so; (c) Executive will (i) make
reasonable efforts to obey all rules, regulations, and special instructions
applicable to him and (ii) be loyal and faithful to the Company at all times;
and (d) Executive agrees that upon termination of his employment under this
Agreement for any reason he will use his best efforts to surrender and turn over
to the Company all books, records, forms, mailing lists, client lists, potential
client lists, specifications, formulae, data, processes, papers, and writings
related to the Company's business and all other property belonging to the
Company together with, except as hereinafter set forth, all copies of the items
mentioned in this Agreement Paragraph 6.A., it being understood and agreed that
the same are the Company' s sole property.

 

B. Executive hereby represents and warrants to Company that (a) Executive is
experienced in the subject matter of this Agreement and fully competent to
exercise and discharge his duties and obligations under this Agreement, and (b)
the execution of this Agreement by Executive does not violate the terms or
conditions of any prior employment agreements to which Executive has been a
party, and at the time of execution of this Agreement.

 



3 

 

 

7.Termination

 

A. The employment of Executive may be terminated upon the occurrence of any one
of the following events:

 

(a) Business Reason. The Company may, at its election, and for any reason (i.e.,
any lawful reason other than Cause) and effective immediately (or such longer
period as determined by the Company in its sole discretion), terminate
Executive's employment upon written notice to Executive. Executive, effective no
less than thirty (30) days after written notice thereof to the Company, may
resign his employment with the Company. A resignation for "Good Reason" shall
mean a resignation of the employment within sixty (60) days of the occurrence of
any of the following events: (i) without the written consent, a material
reduction of your duties, position or responsibilities;(ii) without written
consent, a significant reduction by the Company in base salary as in effect
immediately prior to such reduction; or (iii) without your written consent, a
requirement that relocation of the office to a location more than seventy (70)
miles from its then-current location. A resignation of employment for any other
reason or in any other circumstances will be a resignation "Without Good
Reason."

 

(1) With Cause. The Company may, upon written notice effective immediately,
terminate the employment of Executive at any time during the Term for "Cause."
For purposes of this Agreement, "Cause" shall mean the following: (i) if
Executive should be convicted of or pleads nolo contendre to any felony offense
or to a crime of moral turpitude (whether or not a felony); (ii) if Executive
should be unable or incapable of performing the essential functions of the job
position for a period of thirty (30) consecutive days in any twelve (12) month
period, or one hundred twenty (120) days during any twelve (12) month period,
whether or not such days are consecutive (as used herein, "unable or incapable
of performing essential job functions" shall mean the inability of Executive, on
account of a mental, physical, or other condition, to perform the essential job
functions as determined by at least two of three medical physicians or by
agreement of the Company and Executive or his designee (if the determination is
to be made by medical physicians, the Executive or his designee shall appoint
one such physician, the Company shall appoint one, and the two so appointed
shall appoint the third medical physician)); (iii) if Executive should
misappropriate funds or property of the Company, or of any affiliate of the
Company, secure or attempt to secure personally any profit in connection with
any transaction entered into on behalf of the Company or of any affiliate of the
Company, or (3) make any material misrepresentation to the Company or any
affiliate of the Company; (iv) if Executive fails to comply with any of the
duties and obligations under this Agreement and such failure continues for
fifteen (15) days after written notice to Executive from the Company of such
failure; (v) if Executive fails to comply with the Conflict of Interest
Guidelines attached as Exhibit "A" to this Agreement, and such failure continues
for five (5) days after notice to Executive; (vi) if Executive shall give notice
of resignation under Paragraph 7.A(a); or (vii) if Executive commits an act
involving dishonesty, theft, or conduct that one could reasonably expect to
impair or injure the reputation of, or harm, the Company or any affiliate of the
Company.

 

(b) Death of Executive. This Agreement will terminate automatically on the death
of the Executive.

 



4 

 

 

B. In the event of the termination of the employment of Executive, Executive
shall be entitled to compensation under Paragraph 5.A earned prior to the date
of termination as provided herein. Additionally, if during the Initial Term, the
Executive resigns with good reason or the Company terminates Executive's
employment with the Company for any reason other than under Paragraph 7.A(b)(i),
7.A.(b)(iii), 7.A.(b)(iv), 7.A.(b)(v), or 7.A.(b)(vii) or if during the Initial
Term, Executive' s employment with the Company is terminated due to Executive's
death under Paragraph 7.A(c), then Executive (or his estate, as applicable)
shall be entitled to and shall receive, as his or its sole and exclusive remedy
(Executive hereby waiving all other rights or remedies in the event of such a
termination), a severance payment equal to six (6) months of Executive's base
salary (computed using the annual compensation then payable to Executive under
Paragraph 5.A) for six (6) months, which shall be paid monthly following the
termination of employment for the balance of the Initial Term. Additionally, in
the event the Company terminates Executive's employment under Paragraph 7.A(a)
hereof, the duration of Executive's covenants under Paragraph 10 hereof shall
last until the expiration of six (6) months from the date of such termination.
If: (i) Executive resigns from his employment with the Company under Paragraph
7.A(a) at any time; or (ii) during the Initial Term, the Company terminates the
employment of Executive pursuant to Paragraph 7.A(b)(i), 7.A(b)(iii),
7.A(b)(iv), 7.A(b)(v), 7.A(b)(vi), or 7.A(b)(vii); or (iii) subsequent to the
Initial Term, the Company terminates the employment of Executive pursuant to any
provision of Paragraph 7.A(b); or (iv) subsequent to the Initial Term,
Executive's employment with the Company is terminated due to Executive' s death
under Paragraph 7.A(c), then the Company shall have the obligation to pay to
Executive all amounts earned under Paragraph 5.A prior to the termination of
employment. The Company shall have no obligation to pay Executive any amount
otherwise coming due and payable under this Agreement after the date of such
termination and Executive shall be entitled to no other or further compensation
as of the date of termination of employment or thereafter. Additionally, if,
after the Initial Term, the Company (but not Executive) terminates Executive's
employment under Paragraph 7.A(a) or Paragraph 7.A.(b)(ii), Executive shall be
entitled, as his sole and exclusive remedy (Executive hereby waiving all other
rights or remedies in the event of such a termination) a severance payment equal
to six (6) month's salary (based on the annual compensation payable to Executive
under Paragraph 5.A), which shall be paid monthly for six (6) months following
the termination of employment; provided, however, if Executive becomes employed
or otherwise earns income from sources other than the Company during such six
(6) month period, then the Company's obligation to pay such severance payment
shall be reduced dollar for dollar by each dollar received by Executive during
such six (6) month period.

 

C. If employment with the Company is terminated by the Company "Without Cause"
(as defined herein) or if Executive resigns "With Good Reason" then Executive
shall be entitled to the same level of health (i.e. medical, vision and dental)
coverage and benefits as in effect for you on the day immediately preceding the
day of termination of employment; provided, however that (A) you constitute a
qualified beneficiary, as defined in Section 4980B(g)(l) of the Internal Revenue
Code of 1986, as amended; and (B) you elect continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA"), within the time period prescribed pursuant to COBRA. The Company
shall continue to provide you with such health coverage until the earlier of (i)
the date you are no longer eligible to receive continuation coverage pursuant to
COBRA, or (ii) twelve (12) months from the termination date.

 



5 

 

 

8.Confidential Information; Ideas

 

A. The Company promises that it will give Executive access to some or all of its
Confidential Information (as defined in this Paragraph 8.A.) during employment
under this Agreement, including, without limitation, certain trade secrets,
know-how, mailing lists, clients lists, potential client lists, employee
records, and other sensitive, proprietary, or confidential information and
knowledge concerning the business of the Company, and/or affiliates of the
Company (hereafter collectively referred to as "Confidential Information") which
the Company desires to protect. Executive understands that such Information is
sensitive, proprietary, or confidential, and agrees that at any time (and
whether during or after Executive's employment with the Company), will not
reveal such Confidential Information to anyone outside the Company. The term
"Confidential Information," as used in this Agreement, shall not include
information that (a) is already known to Executive from sources other than the
Company; (b) is or becomes generally available to the public other than as a
result of a disclosure by Executive; (c) is disclosed to Executive by a person
or entity who is not bound by any agreement regarding the confidential nature of
such information; or (d) is required to be disclosed by law or by regulatory or
judicial process. The provisions of this Paragraph 8 shall survive any
termination or expiration of this Agreement, and the termination of Executive's
employment with the Company (for whatever cause or reason).

 

B. Executive agrees that all ideas, improvements, inventions, discoveries,
systems, techniques, formulas, devices, methods, processes, programs, designs,
models, prototypes, copyrightable works, mask works, trademarks, service marks,
trade dress, software programs, hardware improvements, business slogans, and
other things of value conceived, reduced to practice or made or learned by
Executive, either alone or with others, while employed by the Company and for
twelve (12) months thereafter that relate to the Company's business and/or the
business of affiliates of the Company (hereinafter collectively referred to as
the "Ideas") belong to and shall remain the sole and exclusive property of the
Company forever. Further, Executive agrees to promptly and fully disclose to the
Company's President such Ideas in writing. In addition, Executive agrees,
without additional compensation, to cooperate and do any and all lawful things
requested by Company necessary or useful to ensure that the ownership by the
Company of such Ideas is protected. This cooperation includes, but is not
limited to, executing all documents required by the Company, and otherwise
assisting Company to vest title of such Ideas in Company and to obtain, maintain
and enforce for Company's benefit, any patents, copyrights, mask work
registration, trade and service mark registrations, or other legal protection
for any Ideas in any and all countries, during or after employment with Company.
Executive will continue to assist Company as provided in the preceding sentence
even after termination of Executive's employment with Company, but Company shall
compensate Executive at a reasonable rate after his termination for the time
actually spent by Executive in response to a written request by Company.
Executive hereby waives and quit-claims to Company any and all claims, of
whatever nature, which Executive has or may have later for infringement of any
proprietary rights assigned by Executive to Company. Executive hereby assigns to
the Company all of Executive's right, title, and interest in and to all such
Ideas and all patents, trademarks, copyrights, other registrations, and
applications which may be obtained as a result of the Ideas, throughout the
United States and all foreign countries. Executive agrees that no Ideas shall be
regarded as having been conceived, reduced to practice, made, or learned by
Executive prior to Executive's employment. Executive's obligations under this
Agreement shall continue after his termination of employment with the Company.
This Agreement shall inure to the benefit of Company, its successors (including
by merger) and assigns, and is binding upon the assigns, executors, and
administrators and other legal representatives of Executive.

 



6 

 

 

9.Arbitration

 

A. If any dispute between the Company and Executive arises out of or is related
to this Agreement, Executive's employment, or Executive's separation from
employment with Company for any reason, and the parties to this Agreement cannot
resolve the dispute, the Company and Executive shall submit the dispute to final
and binding arbitration. The arbitration shall be conducted in accordance with
the American Arbitration Association's ("AAA") National Rules for the Resolution
of Employment Disputes ("Rules"). If the parties cannot agree to an arbitrator,
an arbitrator will be selected through the AAA's standard procedures and Rules.
Company and Executive shall share the costs of arbitration, unless the
arbitrator rules otherwise. Company and Executive agree that the arbitration
shall be held in Houston, Texas. Arbitration of the parties' disputes is
mandatory, and in lieu of any and all civil causes of action or lawsuits either
party may have against the other arising out of or related to this Agreement,
Executive's employment, or Executive's separation from employment with Company,
with the exception that Company alone may seek a temporary restraining order and
temporary injunctive relief in a court to enforce the protective covenants as
provided in Agreement Paragraph 10.C. Executive acknowledges that by agreeing to
this provision, he knowingly and voluntarily waives any right he may have to a
jury trial based on any claims he has, had, or may have against the Company,
including any right to a jury trial under any local, municipal, state or federal
law including, without limitation, claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. Section 1981, the Americans With Disabilities Act of
1990, the Age Discrimination In Employment Act of 1967, the Family Medical Leave
Act, the Sarbanes-Oxley Act, the Older Workers Benefit Protection Act, the Texas
Commission on Human Rights Act, claims of harassment, discrimination or wrongful
termination, and any other statutory or common law claims.

 

B. Before the arbitration hearing is conducted, the arbitrator shall have the
authority to consider and grant a motion to dismiss and motion for summary
judgment by applying the standards governing these motions under Federal Rules
of Civil Procedure 12 and 56. The arbitrator shall issue a written decision and
award, which shall explain the basis of the decision. The decision and award
shall be exclusive, final, and binding on both Executive and the Company, and
all heirs, executors, administrators, successors, and assigns.

 

C. Both Executive and the Company understand that, by agreeing to arbitration,
they are agreeing to substitute one legitimate dispute resolution forum
(arbitration) for another (litigation), and thereby are waiving the right to
have disputes resolved in court.

 



7 

 

 

10.Restrictive Covenants

 

A. As an inducement for Company's agreement to employ Executive, to provide
Executive with trade secrets and other Confidential Information, and to enter
into this Agreement, Executive hereby agrees that during the Term, and for a
period of twenty-four (24) full calendar months after (i) the expiration of the
Term (as the same may be extended) or (ii) the termination of Executive' s
employment with the Company for whatever reason or cause (whichever may occur
later), or for the maximum period of time permitted by law, whichever is less,
Executive shall not, whether for profit or not, whether on his own behalf or on
behalf of any person or firm in any capacity whatsoever, engage in the
"Prohibited Activity" (as hereinafter defined) within the "Relevant Geographical
Area" (as hereinafter defined). Serving as a partner, member, trustee, receiver,
custodian, manager, stockholder, officer, director, owner, joint venturer,
associate, employee, consultant, adviser or in any other capacity whatsoever
with respect to any person or firm engaged in the Prohibited Activity within the
Relevant Geographical Area shall be conclusively deemed engagement in the
Prohibited Activity within the Relevant Geographical Area regardless of whether
such service is for profit or whether such person or firm engages in the
Prohibited Activity for profit.

 

In this Agreement, the phrase "Prohibited Activity" shall mean, directly or
indirectly:

 

B. soliciting the Company's customers; or (ii) working independently or for any
person or firm involved in any business engaged in by the Company and/or by any
of its subsidiaries or affiliates during the Term, including, without
limitation, oilfield products and services that clean, maintain or repair
drilling rigs or related service company. For purposes of this Agreement, the
phrase "Relevant Geographical Area" shall mean the area within political
boundaries of the State of Texas and any and all other areas in which the
Company or any of its subsidiaries or affiliates transact business; provided,
however, if the geographic area defined in this Agreement Paragraph 10.A.
exceeds the maximum geographic area permitted by law or for any other reason
does not state a geographic area within which the provisions of this Paragraph
10.A. are enforceable, then the provisions of this Paragraph 10.A. shall apply
within the maximum geographic area permitted by law in which such provisions are
enforceable. As an inducement for Company' s agreement to employ Executive, to
provide Executive with trade secrets and other Confidential Information, and to
enter into this Agreement, Executive hereby agrees that during the Term, and for
a period of twenty-four (24) full calendar months after: (i) the expiration of
the Term (as the same may be extended) or (ii) the termination of Executive's
employment with the Company for whatever reason or cause (whichever may occur
later), or for the maximum period of time permitted by law, whichever is less,
Executive shall not induce or attempt to influence or persuade any employee of
Company or any of its affiliates to terminate his employment with the Company
(or with the applicable affiliate).

 

C. In addition to all other remedies at law and in equity which the Company
might have for Executive's breach of the covenants set forth in this Paragraph
10, the Parties agree that in the event of any breach or attempted or threatened
breach of any such covenant, the Company shall also have the right to obtain a
temporary restraining order, temporary injunction and permanent injunction
against Executive prohibiting such breach or attempted or threatened breach,
merely by proving the existence of such breach, or attempted or threatened
breach (by a preponderance of the evidence) and without the necessity of proving
either inadequacy of legal remedy or irreparable harm.

 



8 

 

 

D. Executive's covenants set forth in this Paragraph 10 are independent and
severable from every other provision of this Agreement; and the breach of any
other provision of this Agreement by the Company or any other agreement between
Executive and the Company shall not affect the validity of the provisions of
this Paragraph 10 or constitute a defense of Executive in any suit or action
brought by the Company to enforce the provisions of this Paragraph 10 or to seek
any relief from Executive's breach thereof.

 

E. Each of the Parties agree and stipulate that: (i) the agreements and
covenants not to compete contained in this Paragraph 10 are fair and reasonable
in light of all of the facts and circumstances of the relationship between
Executive and the Company; (ii) the consideration provided by the Company is not
illusory; and (iii) the consideration given by the Company under this Agreement
gives rise to the Company's interest in restraining and prohibiting Executive
from engaging in the Prohibited Activity within the Relevant Geographical Area
as provided under this Paragraph 10 and the covenants not to engage in the
Prohibited Activity within the Relevant Geographical Area pursuant to this
Paragraph 10 are designed to enforce such consideration.

 

11.Notice

 

Any and all notices permitted or required to be given under the terms of this
Agreement shall be in writing and may be served by certified mail, with return
receipt requested and proper postage prepaid, addressed to the Party to be
notified at the appropriate address specified below, or by delivering the same
in person to such Party, or by prepaid telegram addressed to the Party to be
notified at said address, or by Federal Express or another nationally recognized
courier service addressed to the Party to be notified at said address. Notice
given by certified mail as aforesaid shall be deemed given and received three
(3) days after mailing, whether or not actually received. Any notice given in
any other above authorized manner shall be deemed received upon actual receipt;
but shall also be deemed received upon attempted delivery if such delivery is
not accepted. The addresses of the parties are as follows:

 

9 

 

 



If to the Company SMG Indium Resources Ltd.   710 N. Post Oak Road, Suite 400  
Houston, Texas 77024   Attention: Chairman Compensation Committee of the Board
of Directors     If to Executive Matthew C. Flemming   8614 Westview Drive  
Houston, Texas 77055

 

The address of any Party may be changed by notice given in the manner provided
in this Paragraph.

 

12.General Provisions

 

A. This Agreement may not be assigned by Executive. This Agreement may be
assigned in whole or in part by the Company. Executive expressly agrees to honor
and accept such assignment or other transfer and, upon the consummation thereof,
to attorn to the Company's assignee and to perform his duties and obligations
hereunder for the benefit of the Company's assignee as if the Company’s assignee
were the Company named herein. Executive further agrees that, upon the
consummation of such assignment or other transfer, all references herein to the
Company shall become and shall be deemed to be references to the Company's
assignee and the Company shall be relieved of all obligations hereunder.

 

B. This Agreement shall be governed by, construed, and enforced in accordance
with the internal, local laws of the State of Texas (without regard to conflicts
of law rules) and the obligations of the Company and Executive shall be
performable in Harris County, Texas.

 

C. The Company agrees to provide to the Executive all rights of indemnification
to the fullest extent permitted by law and by the Company’s Certificate of
Incorporation and Bylaws as well as advancement of attorneys' fees and costs as
incurred during the pendency of a claim or action. The Company agrees to
maintain director' and officers' (D&O) insurance for the benefit of the
Executive providing coverage identical to that of other senior executive
officers of the Company. The indemnification and directors' and officers'
coverage shall extend to actions and services undertaken or performed by the
Executive or omissions, not only as an employee of the Company, but as an
employee, agent, director or consultant of any other entity for which the
Executive renders services at the request of the Company.

 

D. This Agreement contains the entire agreement between the Parties relative to
the subject matter hereof and supersedes and replaces all prior communications
and agreements (oral or written) between Executive and the Company. No
variation, modification, or change of this Agreement shall be binding upon
either Party hereto unless set forth in a document duly executed by both
Parties.

 

E. This Agreement is intended to express the Parties' mutual intent, and
irrespective of the Party preparing this document, no rule of construction shall
be applied against such Party, as both Parties have actively participated in the
preparation and negotiation of this Agreement.

 



10 

 

 

F. No consent or waiver, express or implied, by a Party to or of any breach or
default by the other Party in the performance by the other Party of its
obligations under this Agreement shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance by such other
Party of the same or any other obligation of such Party under this Agreement
(e.g., any waiver or consent from the Company with respect to any term or
provisions of this Agreement or any other aspect of Executive's conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent and the failure or delay of the
Company at any time or times to require performance of, or to exercise any of
its powers, rights, or remedies with respect to any term or provision of this
Agreement or any other aspect of Executive's conduct or employment in no manner
except as otherwise expressly provided herein shall affect the Company' s right
at a later time to enforce any such term or provision). Failure on either
Party's part to complain of any act or failure to act of the other Party or to
declare the other Party in default, irrespective of how long such failure or
default continues, shall not constitute a waiver by such Party of such Party's
rights under this Agreement.

 

G. If any provision of this Agreement or the application thereof to any person
or circumstance shall be invalid or unenforceable to any extent, the remainder
of this Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

 

H. This Agreement shall inure to the benefit of and be binding upon the
undersigned Parties and their respective permitted successors and permitted
assigns. Whenever, in this instrument, a reference to any Party is made, such
reference shall be deemed to include a reference to such Party's permitted
successors and permitted assigns; however, neither this Paragraph 12.H nor any
other portion of this Agreement shall be interpreted to constitute a consent to
any assignment or other transfer of this Agreement or any part hereof other than
pursuant to and in accordance with this Agreement’s other provisions.

 

I. The prevailing Party in any dispute between the Parties to this Agreement,
arising out of the interpretation, application, or enforcement of any provision
of this Agreement, shall be entitled to recover all of its reasonable attorneys'
fees and costs, whether suit be filed or not, including, without limitation,
costs and attorneys' fees related to or arising out of any arbitration or trial
or appellate proceedings or petition for review before any other court.

 



11 

 

 

EXECUTED, in multiple counterparts, each of which shall have the force and
effect of an original, on the Effective Date.

 



"Company"   "Executive"       SMG INDIUM RESOURCES LTD.     a Delaware
corporation                 /s/ Stephen Paulson   /s/ Matthew C. Flemming
Stephen Paulson   Matthew C. Flemming Compensation Committee Chairman    

   



12 

